806 F. Supp. 644 (1992)
In the Matter of GILEAD BAPTIST CHURCH OF TAYLOR, INC., Debtor.
Nos. 92-CV-70003-DT, 92-CV-70025-DT.
United States District Court, E.D. Michigan, S.D.
June 16, 1992.
John A. Anderson, Bloomfield Hills, Mich., for appellee, Gilead Baptist Church of Taylor, Inc.
David M. Miller, Erman, Teicher & Miller, P.C., Southfield, Mich., for appellant, Erman, Teicher & Miller, P.C.
Daniel Katlein, Dickinson, Wright, Moon, Van Dusen & Freeman, Detroit, Mich., for appellant, Dickinson, Wright, Moon, Van Dusen & Freeman.

ORDER REVERSING MEMORANDUM OPINION AND ORDER DENYING FEE APPLICATIONS, AND GRANTING PETITIONS FOR FEES AND EXPENSES
FRIEDMAN, District Judge.
THIS MATTER having come on to be heard upon the appeals by Erman, Teicher & Miller, P.C. and Dickinson, Wright, Moon, Van Dusen and Freeman of the Bankruptcy Court's Memorandum Opinion and Order Denying Fee Applications, this Court having considered the record, briefs, and oral argument, this Court finding good cause for entry of this Order, for the reasons stated on the record and otherwise being fully advised on the premises,
THEREFORE, IT IS HEREBY ORDERED that the Memorandum Opinion and Order Denying Fee Application is hereby reversed. 135 B.R. 38.
IT IS FURTHER ORDERED that Erman, Teicher & Miller, P.C. is awarded *645 final fees in the amount of $14,862.00, reimbursement of expenses in the amount of $768.95, and the hold-back from its Fifth Interim Application for Fees in the amount of $15,241.75, for a total of $30,872.70.
IT IS FURTHER ORDERED that Dickinson, Wright, Moon, Van Dusen and Freeman is awarded final fees in the amount of $6,721.00, reimbursement of expenses in the amount of $151.50, and the hold-back from its Fourth Interim Application for fees in the amount of $12,299.75, for a total of $19,172.25.